                                                                       ·USDCSD:~Y
                                                                        DOCUME:"-iT
                                                                       EL'ECTRO!'lilCALLY FIi,.£))
                                                                       DOC#:_ _ _.-:..:-.-~
UNITED STATES DISTRICT COURT
                                                                       DATE FILED: 12/18/2019
SOUTHERN DISTRICT OF NEW YORK

 SOMA SENGUPTA,

                              Petitioner,
                                                             1:16-cv-06967 (ALC)
                     -against-

 THE ATTORNEY GENERAL OF THE STATE                           ORDER
 OF NEW YORK,

                              Respondent.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of Petitioner's letter dated December 16, 2019, requesting a time

extension. Petitioner's request is hereby GRANTED. Accordingly, Petitioner shall submit his

objection to Magistrate Judge Gorenstein's Report & Recommendation by December 26, 2019.

SO ORDERED.

Dated: December 18, 2019
       New York, New York

                                                   ANDREW L. CARTER, JR.
                                                   United States District Judge




                                               COPIES MAILED
